395 F.3d 1114
NEVADA BELL, Plaintiff-Appellee,v.PAC-WEST TELECOMM, INC., Defendant-Appellant, andNevada Public Utilities Order Commission; Judy M. Sheldrew, and Michael A. Pitlock, Commissioners, Defendants.
No. 01-15790.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted January 12, 2005.
Filed January 24, 2005.

1
D. Anthony Rodriguez, San Francisco, CA, for the defendant-appellant.


2
Kevin M. Fong, San Francisco, CA, for the plaintiff-appellee.


3
Appeal from the United States District Court for the District of Nevada; Edward C. Reed, District Judge, Presiding. D.C. No. CV-99-00492-ECR.


4
Before: NOONAN, BEA, Circuit Judges, and ROBERT E. JONES.*

ORDER

5
The judgment of the district court is AFFIRMED.



Notes:


*
 The Honorable Robert E. Jones, United States Senior District Judge for the District of Oregon, sitting by designation